Citation Nr: 1537206	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 12, 2014, and 10 percent thereafter for chronic vasomotor rhinitis with nosebleeds.  

2.  Entitlement to an effective date earlier than July 12, 2014, for the grant of service connection of chronic vasomotor rhinitis with nosebleeds.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and the Appeals Management Center (AMC).  

In July 2012, the Veteran testified before the undersigned at a video conference hearing.  The hearing transcript has been associated with the electronic file.  

In April 2014, the Board remanded the claim for additional development, specifically the scheduling of a VA examination.  Based on results from the July 2014 VA examination, the RO granted a 10 percent disability rating, effective July 12, 2014, for the service-connected chronic vasomotor rhinitis with nosebleeds.  See the July 2014 rating decision.  The issue remained before the Board because the increased rating assigned was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and found that additional evidence was received after the issuance of the December 2014 supplemental statement of the case (SSOC).  Specifically, the evidence consists of VA outpatient treatment records from January 2010 to June 2015. 
The issue of entitlement to an effective date earlier than July 12, 2014, for the grant of service connection of vasomotor rhinitis with nosebleeds is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 12, 2014, the Veteran's service-connected chronic vasomotor rhinitis with nosebleeds is manifested by subjective complaints of pain, congestion, and nosebleeds, but objectively no evidence of vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  

2.  As of July 12, 2014, the Veteran's service-connected chronic vasomotor rhinitis with nosebleeds is manifested by subjective complaints of pain, congestion, and nosebleeds, but objectively no evidence of vasomotor rhinitis with polyps.  


CONCLUSIONS OF LAW

1.  Prior to July 12, 2014, the criteria for an initial compensable disability rating for the Veteran's chronic vasomotor rhinitis with nosebleeds are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code (DC) 6522 (2015).

2.  As of July 12, 2014, the criteria for an initial disability rating in excess of 10 percent for the Veteran's chronic vasomotor rhinitis with nosebleeds are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code (DC) 6522 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record indicates that prior to the initial adjudication of the claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence in a July 2009 VCAA letter.  The RO's December 2009 rating decision has since granted service connection for chronic vasomotor rhinitis with nosebleeds.  Under the law, because the original claim has been granted and he has appealed the "downstream" issues concerning the initial rating assigned for the disabilities, the underlying claim have been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  

An SOC was provided in October 2010, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in July 2009 and July 2014 to assess the etiology and severity of his service-connected chronic vasomotor rhinitis with nosebleeds, which, as mentioned, is now the determinative downstream issue. 

The video hearing was in compliance with proper procedure as the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The AMC substantially complied with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC attempted to obtain additional treatment records and afforded the Veteran a VA examination to rate the current severity of the Veteran's service-connected chronic vasomotor rhinitis with nosebleeds.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).


The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's service-connected chronic vasomotor rhinitis with nosebleeds is rated under 38 C.F.R. § 4.97, DC 6522.  Under Diagnostic Code 6522 allergic or vasomotor rhinitis is rated as 10 percent disabling when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to July 12, 2014

In July 2009, the Veteran was afforded a VA examination.  He reported developing a bad head cold in 1984, which resulted in a nosebleed that would never stop.  A balloon was placed inside his nostril which stopped the bleeding, and surgery was performed thereafter to remove the balloon and fix the bleeding.  Since that time, he has incurred scabs coming from his nostrils two to three times per week as well as nosebleeds every three months.  In May 2009, the Veteran reported that an ears, nose, and throat (ENT) doctor indicated that the crusting was caused by the previous surgery in the right nostril.  The Veteran admitted to using a saline nasal spray as needed, which did not alleviate the problem but he denied having any limitation in his activities of daily living or in his occupation except for difficulty breathing through his nose.  

Upon physical examination testing of the nose, the examiner noted that turbinates were normal, pink, and moist.  The Veteran was diagnosed with chronic nosebleeds.  

VA outpatient treatment records reflect complaints and treatment for the Veteran's service-connected disability.  At a January 2011 ENT consultation, the Veteran complained of having a foreign object in the right nostril.  He explained that he used a "Q-tip" and he believed he broke the tip in the posterior nares.  He was seen a day before in the emergency room, and the object was unable to be retrieved.  Upon physical examination testing, the physician noted that the right nares had mucous and crusty debris.  The physician noted being unable to visualize a foreign object.  The Veteran was assessed with epistaxis with a foreign object in the right nares.  A day later, the foreign debris was removed.  In February 2011 and March 2013, the Veteran underwent a septoplasty with possible resection of the turbinate bone.  Complaints of nosebleeds continued.

Private treatment records also reflect complaints and treatment for the service-connected disability.  In April 2012, the Veteran visited a private asthma and allergy center with complaints for rhinitis and a sore throat.  He reported having sore throat, congestion, and green, gray, or red discharge.  He admitted to feeling light headed or having a headache in the frontal area.  Upon physical examination testing of the nose, the private physician reported right nostril moderate congestion, erythematous membranes, scant discharge, synechium, and no polyps, along with moderate congestion, pink membranes, scant discharge, and no polyps in the left nostril.  He was diagnosed with chronic rhinitis, chronic pharyngitis, headaches, and probable chronic sinusitis.  

At the July 2012 Board hearing, the Veteran testified to having nosebleeds approximately two to three times per week.  He alleged that during the nosebleeds, the right side of his nostrils is at least 50 percent obstructed and a little less on the left side.  He explained that two to three times per week, the right side has been fully obstructed.  

The Veteran's service-connected rhinitis does not warrant a compensable disability rating under DC 6522, prior to July 12, 2014.  There is no evidence of record showing a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Board has considered the Veteran's assertions that his nasal passages are blocked to the extent that he has reported, but there was no evidence of obstruction noted by the July 2009 VA examiner, and turbinates were normal.  Furthermore, while the Veteran may be competent to testify as to difficulty breathing through his nostrils, he is not competent to differentiate between a true nasal obstruction and mere congestion or narrow nasal passages.  Therefore, a compensable rating is not warranted for the service-connected disability, prior to July 12, 2014.  

The Board has also considered whether the Veteran could receive a compensable rating for his service-connected chronic vasomotor rhinitis with nosebleeds under any other diagnostic code pertaining to diseases of the nose and throat.  As previously noted, at the April 2012 private medical visit, the Veteran was diagnosed with chronic rhinitis, chronic pharyngitis, headaches, and probable chronic sinusitis.  However, there is no evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, evidence of bacterial rhinitis, or evidence of a granulomatous rhinitis.  Therefore, a compensable rating is not warranted under Diagnostic Codes 6510, 6511, 6512, 6513, 6514, 6523, or 6524.  

The evidence record also does not reflect (and the Veteran does not contend) that the he has a deviated septum, loss of part of the nose or scars of the nose, laryngitis, laryngectomy, aphonia, stenosis of the larynx, or injuries to the pharynx.  Therefore a compensable rating is not warranted under Diagnostic Codes 6502, 6504, 6515, 6516, 6518, 6519, 6520, or 6521. 

The Veteran has submitted no evidence showing that his service-connected chronic vasomotor rhinitis with nosebleeds has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DC 6522, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report his symptoms. However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an initial compensable rating prior to July 12, 2014, for the service-connected chronic vasomotor rhinitis with nosebleeds must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



As of July 12, 2014

In July 2014, the Veteran was afforded a second VA examination.  The Veteran reported a long history of nosebleeds since his military service.  He admitted to having nosebleeds at least once a week, along with scabbing of the nose approximately two to three times per week, coughing, snoring and a diminished sense of smell.  He also informed the examiner of being on frequent antibiotics for sinus infections and has headaches in the forehead area occurring upon exposure to cold air.  

Upon physical examination testing, the examiner indicated that the Veteran has sinusitis, rhinitis, and other nose, throat, larynx or pharynx conditions.  The examiner noted that the Veteran displayed pansinusitis and has had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner also reported the Veteran having three or more incapacitating episodes of sinusitis requiring prolonged antibiotics treatment over the past 12 months.  With regard to the rhinitis, the examiner concluded that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis and no evidence of complete obstruction of the right or left sides.  There was evidence of permanent hypertrophy of the nasal turbinates, scabbing of the right anterior septum with slight bloody mucus, but no signs of nasal polyps, any type of granulomatous condition, loss of part of the nose or other scars of the nose exposing both nasal passages, or loss of part of the nose or other scars causing obvious disfigurement.  The Veteran was diagnosed with vasomotor rhinitis and nosebleeds.  The examiner concluded that the Veteran's service-connected disability did not impact his ability to work, and explained that chronic rhinitis with radiographic evidence of chronic sinusitis.  He noted that ongoing scabbing and periodic nosebleeds do not typically render someone unemployable.  

In an October 2014 VA addendum opinion, the examiner noted a correction in the diagnosis.  He explained that the diagnosis should be chronic rhinitis without radiographic evidence of sinusitis.  The examiner indicated that based on a September 2012 computed tomography (CT) scan, the Veteran does not appear to have sinusitis, but rather chronic rhinitis and associated nosebleeds.  He opined that it is as likely as not that nosebleeds are related to his chronic rhinitis without sinusitis and typically, chronic rhinitis and nosebleeds are not incapacitating.  

VA outpatient and private treatment records continue to reflect complaints and treatment for nosebleeds.  

An increased rating is not warranted for the Veteran's service-connected chronic vasomotor rhinitis with nosebleeds, from July 12, 2014, under DC 6522.  As mentioned above, in order to warrant the next-higher rating under DC 6522, there must be evidence of allergic or vasomotor rhinitis with polyps.  There is no evidence of such as the July 2014 examiner noted the absence of nasal polyps in the examination report, and treatment records reflect no findings of nasal polyps.  Therefore, a higher rating is not warranted under DC 6522, as of July 12, 2014.  

The Board has also considered whether the Veteran could receive a higher rating for his service-connected chronic vasomotor rhinitis with nosebleeds under any other diagnostic code pertaining to diseases of the nose and throat.  However, there is no evidence that the Veteran has a deviated septum, loss of part of the nose or scars of the nose, chronic sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, or granulomatous rhinitis.  Therefore a higher rating is not warranted under Diagnostic Codes 6502, 6504, 6510-6514, 6515, 6516, 6518, 6519, 6520, 6521, 6523, or 6524.

The Veteran has submitted no evidence showing that his service-connected chronic vasomotor rhinitis with nosebleeds has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DC 6522, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report his symptoms. However, the objective clinical findings do not support his assertions for the reasons stated above.

The preponderance of the evidence is against the Veteran's claim and an initial disability rating in excess of 10 percent from July 12, 2014 for the service-connected chronic vasomotor rhinitis with nosebleeds must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

An inial compensable rating, prior to July 12, 2014, for the service-connected chronic vasomotor rhinitis with nosebleeds is denied.  

An initial disability rating in excess of 10 percent, as of July 12, 2014, for the service-connected chronic vasomotor rhinitis with nosebleeds is denied.  


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issue of entitlement to an effective date earlier than July 12, 2014, for granting of service connection.  In January 2015, the Veteran expressed disagreement with the December 2014 rating decision. The RO has not issued an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to an effective date earlier than July 12, 2014 for the grant of service connection of chronic vasomotor rhinitis with nosebleeds.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


